                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                  Case No. 07 C 4861
           v.
                                            Hon. Harry D. Leinenweber
ALFRED ELLIOTT,

                        Defendant.


                    MEMORANDUM OPINION AND ORDER

     Before the Court is Defendant Alfred Elliott’s Motion to

Vacate, Set Aside, or Correct the Sentence pursuant to 28 U.S.C.

§ 2255.    For the reasons stated below, the motion is granted.

Defendant’s sentence shall be vacated and then reimposed to permit

Defendant an opportunity for direct appeal.

                               I.   BACKGROUND

     On June 23, 1989, a jury convicted Defendant Alfred Elliott of

seventy counts of wire fraud, security fraud, tax fraud, and

racketeering. A pre-guidelines sentence of five years imprisonment

was imposed on August 31, 1989, but Defendant failed to appear at

FCI Oxford as agreed.      Instead, Defendant assumed a new name and

fled to Arizona, where he was eventually captured by the FBI in

March   2004,   after   more    than   fourteen   years   as   a   fugitive.

Defendant was indicted for knowingly failing to surrender in

violation of 18 U.S.C. §§ 3146(a)(2) and 3146(b)(1)(A)(i), and a

jury found Defendant guilty of that offense on May 11, 2005.
      This    Court   originally   sentenced   Defendant     to    21   months’

imprisonment, after finding a guidelines range of 18-24 months. On

appeal, the Seventh Circuit affirmed Defendant’s conviction, but

held that the Court miscalculated the guidelines range when it

applied an obstruction of justice enhancement.                   Although the

Seventh Circuit opined that a 21-month sentence would not be

unreasonably high (indeed, it believed such a sentence was far too

low), the case was remanded to this Court for resentencing in light

of the proper guidelines range of 12-18 months.            At resentencing,

the Court considered the factors of 18 U.S.C. § 3553(a), including

the   need    for   adequate   deterrence,   and   imposed   a     sentence   of

36 months’ imprisonment.

      At the conclusion of the resentencing hearing, Defendant

requested that the clerk file a notice of appeal, and the Court

entered an order directing such notice to be filed on Defendant’s

behalf. However, a waiver of appeal, which appears to be signed by

Mr.   Elliott,      was   subsequently   entered    into     the    record    by

Defendant’s stand-by counsel, and the Court presumed that Mr.

Elliott had decided to abandon his appeal.

      On August 27, 2007, Defendant submitted his pro se Motion to

Vacate, Set Aside, or Correct his sentence pursuant to 28 U.S.C.

§ 2255.      In his Motion, Defendant alleges that he was sentenced on

the basis of inaccurate information, that he was deprived of a

meaningful opportunity to be heard at sentencing, that the Court


                                    - 2 -
did not comply with 18 U.S.C. § 3553(a), and that he was denied

appellate review of his sentence.              In response, the government

argues that Defendant waived his right to appeal (pointing to the

signed waiver on the docket) and that his failure to appeal

procedurally defaulted his other claims.               Defendant argues, in

turn, that he does not have a copy of the waiver document, that he

did not prepare or file said document, and that he did not

authorize anyone else to file such a waiver.            Liberally construed,

as pro se motions must be, see Haines v. Kerner, 404 U.S. 519,

520-21 (1972), Defendant states a claim that his counsel was

ineffective in filing a waiver of appeal that he did not authorize.

                                 II.   ANALYSIS

       The   threshold   issue    in    this   case   is   whether   Defendant

knowingly and voluntarily waived his right to appeal. If Defendant

willingly failed to raise his complaints on direct appeal, the

government is correct that those issues are procedurally defaulted.

See Barker v. U.S., 7 F.3d 629, 632 (7th Cir. 1993).              However, if

Defendant’s right to appeal was involuntarily forfeited by the

ineffective assistance of his counsel, he will have established

both the cause and prejudice necessary to overcome any procedural

default.     See Bishawi v. U.S., 292 F.Supp.2d 1122, 1126-28 (S.D.

Ill.   2003).     Indeed,   denial       of    a   requested   appeal   by   the

ineffectiveness of counsel may be a wholly independent ground for

habeas relief, entitling petitioner to his right to appeal.                  See


                                       - 3 -
Garcia v. U.S., 278 F.3d 134, 137 (2d Cir. 2002) (citing Roe v.

Flores-Ortega, 528 U.S. 470, 484 (2000)).

     The Court will generally enforce an appeal waiver where it is

set out expressly and unambiguously and where it has been entered

into knowingly and voluntarily.    See Jones v. U.S., 167 F.3d 1142,

1144 (7th Cir. 1999).   “Most waivers are effective when set out in

writing and signed.”    See U.S. v. Wenger, 58 F.3d 280, 282 (7th

Cir. 1995).   Thus, the waiver which appears to be signed by Mr.

Elliott is not lightly disregarded.    Nor will the Court routinely

set aside such written waivers where they are contradicted solely

by a defendant’s self-serving statement that the waiver was not

knowingly or voluntarily signed.    However, a waiver of appeal can

be upheld only if the record “clearly demonstrates” that the

defendant knowingly and voluntarily entered into the agreement.

See U.S. v. Schmidt, 47 F.3d 188, 190 (7th Cir. 1995).   Therefore,

Mr. Elliott’s declaration that he did not prepare the waiver, did

not authorize anyone else to file it on his behalf, and does not

even have a copy of the document, compels the Court to examine

Defendant’s purported waiver more deeply.

     Although Defendant reasonably could have decided to abandon

his appeal upon further examination of its merits, a voluntary

waiver of his rights does seem to be at odds with Mr. Elliott’s

diligent pursuit of an appeal in this case.   Upon imposition of the

Court’s new sentence, Mr. Elliott immediately requested that the


                               - 4 -
clerk file a notice of appeal on his behalf and that counsel be

appointed for him.       A week later, Defendant submitted a motion for

appointment of counsel to the Seventh Circuit Court of Appeals.

Just six days before the waiver of appeal was filed, Mr. Elliott

filed a motion for leave to appeal in forma pauperis and to receive

transcripts of the resentencing hearing without cost. Yet, despite

this diligence, Defendant is alleged to have waived his right to

appeal prior to appointment of appellate counsel or receipt of the

resentencing transcript.

       Importantly, the waiver document, even if willingly submitted,

only    expressly    waives      Defendant’s      right   to    challenge   his

conviction.    It is silent as to Defendant’s right to appeal his

sentence, and the Court hesitates to enforce a waiver beyond its

express scope.      Cf. Bridgeman v. U.S., 229 F.3d 589, 591-92 (where

agreement only waived right to appeal sentence, court refused to

imply    waiver     of   right    to     appeal    underlying     conviction).

Nonetheless, the government argues that the document should be

understood as a waiver of Elliott’s right to appeal his sentence

because (1) it is titled “waiver of right to appeal,” (2) Elliott

did not explicitly carve out his right to appeal his sentence, and

(3) his sentence was the only issue left to be appealed, and thus

the only issue on which appeal could have been waived.                      The

government’s first two arguments ignore the clear language of the

waiver document.      Mr. Elliott had no reason to carve out his right


                                       - 5 -
to appeal his sentence where the initial language of the waiver did

not forfeit that right, and the title of the document cannot fairly

waive further rights than the express language to which Defendant

agreed. Although limiting the waiver to its express terms (waiving

the right to appeal a conviction that had already been affirmed on

appeal) would appear to render the waiver a legal nullity, the

Court believes it is at least as likely that Elliott chose to

willingly relinquish a right he no longer had as it is that Elliott

chose to abandon an appeal which he had so diligently pursued.

     Considering all of the circumstances, including the express

language of the waiver, the Defendant’s diligent pursuit of his

appeal, and Defendant’s declaration that he has never seen the

waiver document in question, the Court cannot find that the record

clearly demonstrates a knowing and voluntary waiver of Defendant’s

right to appeal his sentence.    Because Defendant has been denied

completely of his right to an appeal, prejudice is presumed, and he

need not make any specific showing about what he expects to argue

on appeal or demonstrate the merit of those arguments. See Flores-

Ortega, 528 U.S. at 484. In such circumstances, where Defendant is

entitled to a new appeal, the proper procedure is to vacate the

judgment and reimpose the sentence to permit a new appeal.   U.S. v.

Hirsch, 207 F.3d 928, 931 (7th Cir. 2000).     Because Defendant’s

further arguments regarding the appropriateness of this Court’s

sentence may be presented on direct appeal, a ruling by this Court


                                - 6 -
on the remainder of Defendant’s motion to vacate, set aside or

correct   his    sentence      would   be   premature.     See    Bashawi,   292

F.Supp.2d at 1128.

                                III.    CONCLUSION

      For the reasons stated herein, Defendant’s Motion to Vacate,

Set   Aside,    or   Correct    the    Sentence   is   granted.    Defendant’s

sentence of 36 months imprisonment and 3 years supervised release

is ordered to be vacated and reimposed.                The Clerk shall file a

Notice of Appeal on Defendant’s behalf, and Defendant is granted

leave to proceed on appeal in forma pauperis. If Defendant desires

the assistance of counsel on appeal, he should move for appointment

of counsel with the Seventh Circuit Court of Appeals.

IT IS SO ORDERED.




                                               Harry D. Leinenweber, Judge
                                               United States District Court

DATE: August 5, 2008




                                       - 7 -
